Citation Nr: 1549720	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11 12-896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as due to in-service herbicide exposure.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.

3. Entitlement to service connection for diabetic neuropathy.

4. Entitlement to service connection for diabetic ulcers.

5. Entitlement to service connection for sleep apnea.

6. Whether new and material evidence has been presented sufficient to warrant reopening the Veteran's previously denied claim for service connection for hypertension.  

7. Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD), for the interval prior to the March 28, 2011, date of assignment of a 100 percent rating for PTSD.

8. Entitlement to an initial evaluation higher than 30 percent for gastroesophageal reflux disease (GERD).  

9. Entitlement to special monthly compensation based on the need for aid and attendance.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to February 1973.

This case originally came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  RO jurisdiction was subsequently transferred to the RO in Atlanta, Georgia, due to a change of address of the Veteran.  

In June 2008, a Travel Board hearing was held at the RO before the undersigned .  A transcript is of record.  

By a September 2011 decision, the Board denied claims for service connection for diabetes mellitus, along with two other claims (reopening of the Veteran's service connection claim for perirectal and perianal abscess and service connection for an acquired psychiatric disorder other than PTSD).  The Veteran appealed the Board's denial of service connection for diabetes mellitus, and the United States Court of Appeals for Veterans Claims (Court) in October 2012 issued an order vacating that portion of the September 2011 Board decision relating to the denial of service connection for diabetes mellitus, and leaving undisturbed the balance of the Board's decision.  The Court remanded the diabetes mellitus claim for actions consistent with the instructions outlined in the Joint Motion for Partial Remand filed by the parties in October 2012.  

The appeal arises in part from a December 2010 RO decision granting service connection for GERD and PTSD.  The Board in September 2011 remanded the issues of entitlement to higher initial evaluations for GERD and PTSD, for RO issuance of a statement of the case (SOC), pursuant to Manlincon v. West, 12 Vet. App. 238 (1998).  The Veteran subsequently perfected his appeal of these initial rating claims, and hence the merits of these claims are before the Board for review.  In the course of appeal the RO granted a higher disability rating for GERD to 30 percent for the entire initial rating period beginning October 12, 2001.  However, the Veteran seeks a still higher rating, and hence the appeal persists.  

The Veteran similarly continues his appeal for a higher initial rating for PTSD despite rating increases granted over the course of appeal.  A December 2010 Decision Review Officer (DRO) decision initially granted service connection for PTSD and assigned a 50 percent initial evaluation beginning October 12, 2001.  A March 2011 RO decision assigned temporary 100 percent evaluations pursuant to 38 C.F.R. § 4.29, for intervals of psychiatric hospitalization in excess of 21, from June 2, 2008, with the 50 percent rating resumed on October 1, 2008, and from October 19, 2009, with the 50 percent rating again resumed on December 1, 2009.  A June 2012 RO decision granted a 100 percent rating for PTSD effective from March 28, 2011, the date of receipt of the Veteran's claim for benefits based on unemployability.  (Temporary total ratings were assigned from June 2, 2008 to September 30, 2008, and from October 19, 2009 to November 30, 2009, under the provisions of 38 U.S.C.A. § 4.29.)  Because 100 percent is the maximum assignable schedular rating, the appeal of the PTSD claim only remains for those rating intervals for which a 100 percent rating has not already been assigned.  

The Board remanded the appealed claims (with the exception of the claim of entitlement to special monthly compensation based on the need for aid and attendance) in May 2013.  These issues have returned to the Board for review.  

This appeal also arises from an August 2014 RO decision denying entitlement to special monthly compensation based on the need for aid and attendance.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ, in the form of either the RO or the Appeals Management Center (AMC)).  VA will notify the appellant if further action is required.


REMAND

Aid and Attendance Benefits

The Veteran in September 2014 submitted a notice of disagreement initiating an appeal of the RO's August 2014 denial of special monthly compensation claimed based on the need for aid and attendance.  Where a notice of disagreement has been submitted, the veteran is entitled to a statement of the case.  38 C.F.R. § 19.26 (2015).  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999).


Service Connection for Sleep Apnea; Whether New and Material Evidence Received to Warrant Reopening of Service Connection Claim for Hypertension; Other Issues Development

The Board in its May 2013 remand observed that substantial records were not contained within the physical claims file or within Virtual VA, despite being referenced in March and September of 2011 statements of the case (SOCs) and a June 2012 rating decision.  These absent records included private psychiatric hospitalization reports and VA treatment records dated in 2010 through 2012, including from the Birmingham VA Medical Center (VAMC).  

A careful review of the record does not reflect that these records were sought or obtained, beyond some limited VA treatment records and some listings of additional treatments received at VA facilities, without records of these treatments obtained.  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v West, 11 Vet App 462 466-67 (1998); Bell v Derwinski, 2 Vet App 611, 613 (1992).   

A required supplemental statement of the case (SSOC) has also not been issued addressing appealed claims following receipt of additional pertinent evidence, with the exception of the SSOC issued in November 2014 addressing the issue of entitlement to a higher initial evaluation for GERD.  38 C.F.R. § 19.31 (2015).  The Board had required this development in its May 2013 remand.  Thus, substantial compliance with the Board's remand was also not fulfilled, and this must still be accomplished.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Higher Initial Evaluation for PTSD

The Veteran contends that he should be assigned a 100 percent disability rating for his service-connected psychiatric disability, to include PTSD, for the entire initial rating period, beginning from the October 12, 2001, date of service connection.  

As noted above, additional VA treatment records must be sought in furtherance of the claim prior to the Board's adjudication.  

A December 2010 Decision Review Officer (DRO) decision initially granted service connection for PTSD and assigned a 50 percent initial evaluation beginning October 12, 2001.  A March 2011 RO decision assigned temporary 100 percent evaluations pursuant to 38 C.F.R. § 4.29, for intervals of psychiatric hospitalization in excess of 21, from June 2, 2008, with the 50 percent rating resumed on October 1, 2008, and from October 19, 2009, with the 50 percent rating again resumed on December 1, 2009.  A June 2012 RO decision granted a 100 percent rating for PTSD effective from March 28, 2011, the date of receipt of the Veteran's claim for benefits based on unemployability.  

It is notable that the Veteran's March 2011 claim for unemployability benefits informs that the Veteran was a Federal investigator working full-time for the Equal Employment Opportunity Commission (EEOC) from 1982 through 1994, and was employed as a substitute teacher from 1994 through 1996.  The Veteran's cessation of employment corresponds roughly with the Veteran's reported interval of illicit drug use.  Such illicit drug use has not been found by VA to have been secondary to the Veteran's PTSD.  

Additionally, the Veteran's observed functioning without notable impairment upon aid and attendance examination in August 2014, as well as the Veteran's multiple other, potentially differentiable psychiatric disabilities, including as noted upon the most recent VA examination in April 2012, and upon prior examination and treatment records, call into question the appropriateness of a rating in excess of 50 percent for the interval prior to March 28, 2011, notwithstanding the Veteran's assertions to the contrary.  The Board accordingly concludes that a retrospective examination is warranted for an opinion as to the level of impairment due to the Veteran's service-connected PTSD and any other non-differentiable psychiatric disability, for the interval within the rating period prior to March 28, 2011.  The reasons for this examination are discussed further below.

The Veteran was most recently afforded a VA examination addressing his PTSD in April 2012.  The examiner noted numerous medical issues as reported by the Veteran, including several recent falls, a history of two strokes and a heart attack, chronic pain, glaucoma, stool problems, hemorrhoids, constipation, concentration problems, diabetes, constant headaches, and high blood pressure.  The examiner assigned a Global Assessment of Functioning (GAF) Scale score of 50, reflecting a moderate level of psychiatric impairment.  The examiner also opined that it was possible to differentiate disability attributable to the Veteran's different psychiatric diagnoses.  Other noted psychiatric disorders included cocaine abuse/dependence by history, psychotic symptoms of unclear etiology, mood symptoms of unclear etiology, and PTSD.  The Veteran's endorsed PTSD symptoms including arousal, avoidance, and reexperiencing symptoms.  The examiner then assessed that due to all his psychiatric disorders his psychiatric condition was best characterized as resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

The examiner then unhelpfully stated that she was "unable to fully differentiate impairment by diagnosis without resorting to mere speculation."  This is unhelpful because the examiner does not provide any rationale why the impairments from the different diagnosed psychiatric disorders cannot be differentiated, and the examiner failed to provide the partial differentiation which she implied she could provide.  

The Veteran reported currently living in an apartment alone, not being in a romantic relationship, and not having any contact with his three adult children for the past two to three years.  The Veteran added that he did not associate with others, rather informing, "I isolate myself."  

The examiner noted that while the Veteran denied using crack cocaine for the past six to seven years, this was at variance with the treatment record, which the examiner illustrated by pointing to a January 12, 2012 record of treatment reflecting cocaine use.  The examiner noted that the Veteran was unlikely to be able to maintain employment currently, but also noted that the Veteran had multiple Axis 1 diagnoses, and the examiner could not say whether the Veteran's PTSD by itself would preclude employment.  The examiner rather called attention again to the conflicting accounts of the Veteran's illicit drug use, implying this as a reason that the level of impairment due to PTSD could not be ascertained.  

At the Veteran's prior VA psychiatric examination in May 2011, the examiner assessed cocaine dependence as well as psychotic disorder not otherwise specified and mood disorder not otherwise specified.  However, the examiner only noted PTSD "by history."  At that examination the Veteran reported having had at least 10 prior suicide attempts when he lived in Arkansas, which he discussed in the context reasons he believed he was entitled to a higher disability evaluation.  He reported that these past suicide attempts included twice walking into traffic, and some instances of trying to wreck cars into buildings or into oncoming traffic.  The Veteran denied current suicidal ideation, and the examiner did not further explore this self-reported history.  

Upon remand, some effort should be made, with the Veteran's assistance, to substantiate the Veteran's assertions of past suicide attempts, including to better inform whether these were conscious efforts due to psychiatric impairment, or actions due to other causes, such as actions taken under the influence of illicit substances.  

Also at the May 2011 examination, the Veteran reported various impairing behaviors which were not in evidence at the examination, as for example, he reported checking doors "every second," and reported washing his hands every 5 to 10 minutes.  However, he did not request to wash his hands once over the course of the half-hour examination.  He also refused to perform certain tests of mental functioning, and merely stated, for example, "I can't remember no more."  The Veteran also reported sleep impairment including nightmares of other soldiers being killed and his killing of others, despite the Veteran not having any combat service, with no overseas service.  These statements and behaviors suggest to the Board efforts to exaggerate impairment, and thus further require that psychological testing be conducted with validity testing, to fulfill the requirement that medical evaluations be based on accurate factual premises.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Psychiatric testing and validity testing were not conducted despite the apparent need for such testing, based on the above-noted evidence calling into question the credibility of the Veteran's self-reported history and symptoms of disability.  The Veteran seeks the considerable additional benefit of granting the assigned 100 percent disability rating back to October 12, 2001.  The Board believes this will require additional psychiatric evaluation to ascertain whether psychiatric disability due to PTSD, together with other psychiatric impairment not differentiable from that due to PTSD, warrants such an increase.  

Higher Initial Evaluation for GERD

The Veteran was last examined for GERD in June 2011.  He then reported progressive worsening of his GERD, suggesting that the condition may have grown more severe since this examination.   Indeed, the Board in its May 2013 remand required a new VA examination addressing the Veteran's GERD.  A new examination was not afforded the Veteran, and hence must still be accomplished.  Stegall v. West, 11 Vet. App. 268 (1998). 

In light of the Veteran's apparent propensity for exaggeration, as demonstrated at the June 2011 GERD examination as well as at past PTSD examinations, objective signs of disability should be sought to verify the Veteran's reports of frequency and severity of symptoms.  Such verification was not sought by the June 2011 examiner.  

In his VA Form 9 submitted in October 2011, the Veteran informed that he was disagreeing with the rating assigned beginning from the October 12, 2001, effective date of service connection.  Hence, a retrospective evaluation should be requested, including ascertaining, to the extent feasible, the actual level of impairment, as supported by such factors as localized findings and systemic impairments in functioning.  




Service Connection for Diabetes Mellitus, Erectile Dysfunction, Diabetic Neuropathy, and Diabetic Ulcers

The Veteran's diabetes mellitus is claimed as due to Agent Orange exposure, and the erectile dysfunction, diabetic neuropathy, and diabetic ulcers are claimed as secondary to diabetes mellitus.  

The Veteran did not serve overseas, but has alleged exposure to Agent Orange while stationed at Fort Lewis, in in the state of Washington.  

The Board in September 2011 denied service connection for diabetes mellitus, based on absence of evidence supporting the Veteran's contention of in-service exposure to Agent Orange.  The Veteran had contended that he was exposed to Agent Orange while stationed at Fort Lewis, Washington.  

By an October 2012 Order, the United States Court of Appeals for Veterans Claims (Court) approved a Joint Motion vacating the portion of the Board's September 2011 decision which denied service connection for diabetes mellitus, type II, due to herbicide exposure.  The Joint Motion noted that the Board in denying the claim relied on a DPRIS response that there was no documented spraying, testing, transporting, storage, or usage of Agent Orange at Fort Lewis for the period from December 1, 1970, to January 30, 1971, even though the Veteran was stationed at Fort Lewis for the longer interval from November 1970 to November 1971.  The Joint Motion determined that the Board had failed to discuss whether it had fulfilled its duty to assist in obtaining relevant records, such as verification by DPRIS of the Veteran's assertions of Agent Orange exposure while stationed at Fort Lewis.  The Joint Motion also determined that the Board had failed to adequately discuss whether the Veteran was entitled to a VA examination, and whether the Veteran was ultimately entitled to the benefit sought.  

The Board accordingly remanded the claim in May 2013 for additional development in further efforts to verify the Veteran's contended exposure to Agent Orange in service.  The Board required the RO to request herbicide exposure verification from the Department of Defense (DOD) for Fort Lewis for the entire period of November 1, 1970 to December 1, 1971.  If DOD did not confirm herbicide exposure, the RO was to refer pertinent information to the U.S. Army and Joint Services Records Research Center (JSRRC) with a request to verify exposure to herbicides.  

The RO then contacted the JSRRC, which is now called the Defense Personnel Records Information Retrieval System (DPRIS), and requested that it provide relevant information.  The substance of the request is not of record but the reply is.  The DPRIS informed that Fort Lewis, Washington, was not on the DOD list of herbicide spray areas and test sites outside the Republic of Vietnam.  The DPRIS also then informed that there was no documentation of any spraying, testing, storage, or usage of Agent Orange at Fort Lewis, Washington, for the interval from November 1, 1970, to December 30, 1970.  

Unfortunately, this DPRIS response does not cover the entire period of the Veteran's stationing at Fort Lewis, from November 1, 1970, to December 1, 1971, as the Board requested in its remand.  This necessitates remand for such additional requests to DPRIS as will provide that requested information.  

As the United States Court of Appeals for Veterans Claims (Court) recently held in the context of stressor verification, VA is obligated 38 U.S.C.A. § 5103A(c)(2) and 38 C.F.R. § 3.159(c)(2) to make repeated requests to obtain relevant information from government sources in furtherance of a veteran's claim until such searches are futile or unless they amount to a fishing expedition or would constitute infinite searches.  In the context of verifying in-service stressors, the Court found that making repeated requests to DPRIS to obtain searches covering the entire service period in question did not constitute either unlimited searches or a fishing expedition, and the administrative constraints of DPRIS limiting intervals over which a search request can be made cannot act as a constraint on the scope of VA's responsibility.  Gagne v. McDonald, Case No. 14-334 (Ct. Vet. App. October 19, 2015).  Similarly, the Board must now again remand the claims based on Agent Orange exposure for such additional requests to DRIS as either confirm or rule out the Veteran's exposure to Agent Orange while stationed at Fort Lewis, Washington.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine the names, addresses and recent dates of treatment by any physicians, hospitals, or treatment centers (private, VA, or other government) which provided him with relevant evaluation or treatment for his service-connected GERD and PTSD disabilities or for his hypertension, erectile dysfunction, sleep apnea, diabetes, and diabetes-related claims.  After obtaining the appropriate release forms from the Veteran, contact each physician, hospital, or treatment center specified by the Veteran to obtain any and all medical or treatment records or reports relevant to each claim on appeal, including all VA treatments and all private treatments, to the extent not already of record.  Regardless of any response from the Veteran, treatment records not yet obtained from any indicated federal government facility should be obtained, including from the Birmingham VAMC, inclusive of all records from 2009 to the present, and all prior records not previously obtained.  

2.  The Veteran should be requested to provide assistance in verifying his reported past suicide attempts, including obtaining any related police reports or records of emergency room visits or hospitalizations, psychological care, or medical treatment for related injuries.  

3.  All items of correspondence as well as any medical or treatment records obtained must be made a part of the record.  If private treatment is reported and those records are not obtained, the appellant and his attorney must be provided with information concerning the negative results and afforded an opportunity to obtain the records. 

4.  After completing the above development and any other indicated development, make as many requests to DPRIS as are required to determine whether there was documentation of any spraying, testing, storage, or usage of Agent Orange or other tactical herbicide agents at Fort Lewis, Washington, for the interval from January 1, 1971, through December 1, 1971.  

5.  If the Veteran's exposure to herbicides at Fort Lewis, Washington, is confirmed, take appropriate action to develop the Veteran's claims based on Agent Orange exposure, including claims as due to disease or disability claimed as due to Agent Orange exposure (e.g., diabetic neuropathy and hypertension as secondary to diabetes mellitus, etc.).  

6.  After completing development instructions 1 through 3, schedule the Veteran for an examination by a physician with sufficient expertise to determine the nature, extent, and severity of the Veteran's GERD.  The complete record must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should provide a retrospective evaluation, addressing the level of disability due to GERD for the entire rating period from October 12, 2001, to the present, including any intervals of flare-up or exacerbation.  The examiner is to be advised that the record suggests that the Veteran has a tendency to overendorse or exaggerate symptoms, and hence the examiner should seek to ascertain, to the extent feasible, the actual level of impairment, as supported by objective localized or systemic signs of disability, which may be supported by physical examination, tests, or findings within the documentary record.  

The examiner should endeavor to differentiate symptoms and impairment due to GERD from that due to other physiological or psychological causes, which may include impairment attributable to illicit substance use.  If the examiner cannot differentiate symptoms and impairments due to GERD from those due to other causes, the examiner should so state and provide reasons why such differentiation cannot be made.  

The examiner should provide a complete rational for all opinions expressed.  

7.  Also after completing development instructions 1 through 3, schedule the Veteran for a VA psychiatric examination.  The complete record must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner must provide a retrospective examination addressing the nature, frequency, and severity of psychiatric symptomatology attributable to the Veteran's PTSD beginning from the October 12, 2001, date of service connection for PTSD, including any intervals of flare-up or exacerbation.  The examiner is to be advised that the record suggests that the Veteran has a tendency to overendorse or exaggerate symptoms, and hence the examiner should seek to ascertain, to the extent feasible, the actual level of impairment, including by psychological tests with validity testing, and by such independent corroboration of disability as may be reflected in the record.  

In so doing, the examiner should expressly state which of the Veteran's psychiatric symptoms are due to his service-connected PTSD, without regard to non-service-connected psychiatric disorders to the extent their symptoms may differentiated from those due to PTSD.  This should include differentiating impairment or symptomatology due to illicit substance use, including cocaine use as reflected in the record.  

Furthermore, the VA examiner should provide an opinion as to the Veteran's GAF score solely due to the Veteran's PTSD, without regard to non-service-connected psychiatric disorders and illicit substance use to the extent their symptoms may be differentiated from those due to PTSD, also beginning from the October 12, 2001, date of service connection for PTSD.  The examiner should provide an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

If the examiner cannot differentiate symptoms and impairments due to PTSD from those due to other causes, the examiner should so state and should provide reasons why such differentiation cannot be made.  

The examiner should provide a complete rational for all opinions expressed.  

8. The RO or AMC must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).  A copy of the notification letters sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the record and must reflect that it was sent to his last known address of record.  If he fails to report, the record must indicate whether the notification letter was returned as undeliverable.

9. Issue an SOC addressing the claim for special monthly compensation based on the need for aid and attendance.  If the Veteran perfects the appeal and the benefit is not granted, the issue should be returned to the Board for further appellate consideration.  

10. Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted to the Veteran's satisfaction, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


	(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






